ON REHEARING.
McCLELLAN, J.
— In an exhaustive argument appellee insists the court is in error in finding that there is no evidence, nor inference from evidence, in this record tending to support the material averment of the existence, at the time of injury, of the relationship of master and servant between the plaintiff and defendant. The argument, and authorities cited, have been carefully examined and considered. In addition the court en banc has re-read the entire record touching this point of controversy. The doctrine of the cases noted, in this connection, in the original opinion is manifestly sound. That that doctrine is applicable to the case at bar does not, in the judgment of the court, admit of doubt. When to the entire evidence offered and admitted is applied the doctrine summarily stated, as upon the cases cited, in the original opinion, the conclusion is, in our judgment, unescapable that there is an entire want of evidence tending in any degree to establish the relationship alleged. The bare allusion in the testimony of Lillich to the presence of a person representing an insurance company, and the statement by the witness that he “sent into the mine and brought the men out who knew about the accident,” to plaintiff, did not tend to show that the company had insured to protect itself from damages for injury to the plaintiff. By whom the in*126surance referred to was effected was left entirely unstated.
Counsel for movant for rehearing are correct in their suggestion that there was no insistence in brief for appellant upon the exceptions, assigned for error, taken because of the denial to it of the opportunity to show the terms of the contract between plaintiff and defendant. Had that matter been the sole error committed by the trial court, of course a reversal could not have been predicated of it. However, since a reversal was. found necessary on the major proposition arising out of the erroneous refusal to defendant of the general affirmative charge, it was not thought amiss to indicate, in a general way, other errors which to avoid on the succeeding trial appeared desirable.
The exception in this connection was reserved during the examination in chief of Lillich, and not on the cross,, as movant’s brief seems to assert.
The twenty-fourth assignment of error complained of a part of the oral charge of the court, and this assignment was urged for error on pages 7 and 8 of the brief for appellant, filed on original submission.
The application for rehearing is denied.